United States Court of Appeals
                                                                         Fifth Circuit
                                                                        F I L E D
                    UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                          October 17, 2005

                          _______________________                    Charles R. Fulbruge III
                                                                             Clerk
                                No. 05-10938
                          _______________________


                         UNITED STATES OF AMERICA,

                                                           Plaintiff-Appellee,

                                     versus

                         GABRIEL CONTRERAS-AREVALO,

                                                       Defendant-Appellant.



             Appeal from the United States District Court
                  for the Northern District of Texas
                             3:98-CR-00411


Before JONES, DeMOSS, and OWEN, Circuit Judges.

PER CURIAM:*

           Appellant Contreras-Arevalo appeals the judgment of the

district court below, finding him in violation of a term of his

supervised     release    and     sentencing    him   to    eight     months     of

incarceration.    Because we conclude that Contreras-Arevalo’s prior

incarceration    tolled     his    supervised    release     under     18   U.S.C.

§ 3624(e), we AFFIRM.




     *
            Pursuant to 5TH CIR. R. 47.5, the court has determined that this
opinion should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                            I.    BACKGROUND

            Gabriel Contreras-Arevalo is a citizen and national of

Mexico.    On or about February 4, 1992, he was deported from the

United    States.   On   September   9,     1998,    Contreras-Arevalo    was

arrested and charged with a violation of 8 U.S.C. § 1326, the

illegal reentry of a deported felon into the United States.                 On

April 21, 1999, he was sentenced to a term of twenty-one months

imprisonment,   followed   by    three    years     of   supervised   release.

Contreras-Arevalo’s supervised release began on May 19, 2000, when

he was again deported to Mexico.         The terms of Contreras-Arevalo’s

supervised release stated that he was not to illegally reenter the

United States or to commit another federal, state, or local crime;

the period of supervised release was originally set to expire on

May 19, 2003.

            While on supervised release, Contreras-Arevalo was again

arrested and charged with illegal reentry.           On September 11, 2000,

he pleaded guilty to the charges against him, and on January 11,

2001, he was sentenced to seventy months of incarceration, followed

by an additional three years of supervised release.               Contreras-

Arevalo was scheduled to be released from prison on July 1, 2005.

However, on June 29, 2005, a warrant revoking his supervised

release was issued, and on July 1, 2005, Contreras-Arevalo was

arrested for violating a mandatory condition of his supervised

release. On July 21, 2005, Contreras-Arevalo pleaded guilty to the



                                     2
charge against him, and was sentenced to an additional eight months

of incarceration.   He now brings this appeal, which pursuant to

28 U.S.C. § 1291 and 18 U.S.C. § 3742, may be heard in this court.

                          II.   ISSUE ON APPEAL

          Contreras-Arevalo      argues   on   appeal   that   18   U.S.C.

§ 3583(i) requires the Government to issue a warrant revoking his

supervised release during the original term of supervised release,

and that absent such a warrant, 18 U.S.C. § 3624(e), a tolling

statute, does not apply to his case.       He claims that the term of

supervised release at issue here fully expired on May 19, 2003, and

that the district court lacked jurisdiction to proceed against him.

                            III. DISCUSSION

          This court reviews the district court’s jurisdiction to

revoke a defendant’s supervised release de novo.        United States v.

Jiminez-Martinez, 179 F.3d 980, 981 (5th Cir. 1999).

          A district court may revoke an offender’s supervised

release for the violation of a condition of supervised release and

order him to serve a term of imprisonment.        18 U.S.C. § 3583(i).

The court may, in certain circumstances, maintain this power beyond

the expiration of the offender’s supervised release term.            Id.

However, 18 U.S.C. § 3583(i) makes clear that such action may only

be taken if “before [the supervised release term’s] expiration, a

warrant or summons has been issued on the basis of an allegation of

such violation.”    Id.    The revocation warrant in this case was


                                    3
issued on June 29, 2005, long after Contreras-Arevalo’s initial

term of supervised release was set to expire.          Thus, unless

Contreras-Arevalo’s term of supervised release was tolled during

his imprisonment, the district court lacked jurisdiction to revoke

his supervised release.

            The text of 18 U.S.C. § 3624(e) states simply enough that

“[a] term of supervised release does not run during any period in

which the person is imprisoned in connection with a conviction for

a Federal, State, or local crime unless the imprisonment is for a

period of less than 30 consecutive days.”          Contreras-Arevalo

acknowledges § 3624(e), but argues that § 3624(e) is not triggered

until the Government complies with § 3583(i).   He contends that the

Government needed to file a revocation warrant at some point prior

to May 19, 2003, in order to activate § 3624(e) and toll his

supervised release during his incarceration.     This proposition is

without merit.

            This court interprets statutes according to their plain

meanings.    Conn. Bank of Commerce v. Republic of Congo, 309 F.3d
240, 260 (5th Cir. 2002).   The text of § 3624(e) states that super-

vised release is tolled by imprisonment related to a conviction.

The statute makes no mention of § 3583(i), or of procedures that

the government must follow for tolling to occur.         The statute

merely states a condition — a conviction for a federal, state, or

local crime — that tolls supervised release.      Therefore, we must

conclude that § 3624(e) tolls supervised release automatically, and

                                  4
without compliance with § 3583(i).       To hold otherwise would turn

§ 3624(e) into something resembling an equitable tolling mechanism,

which it plainly is not.   Contreras-Arevalo was imprisoned during

his supervised release term, owing to his conviction on a federal

offense; his period of supervised release could not run under §

3624(e).

           Moreover, the case relied upon by Contreras-Arevalo in

support of his contention that the Government needed to file a

revocation warrant during his original supervised release term is

inapposite.     United States v. Naranjo, 259 F.3d 379 (5th Cir.

2001), concerned a situation in which there was no dispute that the

offender’s term of supervised release had completely expired.         The

holding in Naranjo, that a single timely warrant for revocation

preserves jurisdiction for all violations occurring during the

offender’s term of supervision, has nothing to do with whether

Contreras-Arevalo’s term of supervised release was tolled by his

incarceration.    Id. at 383.     While a timely revocation warrant

against    Contreras-Arevalo    would   have   provided   a   basis   for

jurisdiction against him under Naranjo, nowhere in Naranjo does the

court endorse the theory advanced in this case, that a warrant is

a necessary prerequisite to activate other tolling statutes.          This

strained interpretation of Naranjo sidesteps       § 3624(e), ignoring

the fact that supervised release does not run while an offender is

incarcerated.



                                   5
            Finally, this case is cast as one of first impression,

but that is no longer true.          The two parties are excusably unaware

of the circuit’s recent opinion in United States v. Jackson,

No. 04-30887, 2005 U.S. App. LEXIS 20222 (5th Cir. Sept. 20, 2005),

which was published only recently.           That case provides a detailed

analysis of § 3624(e), and is dispositive here.                    In Jackson, an

offender spent approximately seven months in prison during his term

of supervised release, which was originally set to expire in

January 2004.       In March 2004, however, the Government filed a

warrant   to     revoke   Jackson’s     supervised     release,      and     he    was

sentenced   to     further   incarceration.          This   circuit    held       that

Jackson’s incarceration had tolled his period of supervised release

under § 3624(e), and that the supervised release did not expire

until August 2004, making the revocation warrant against him

timely.

            The Jackson court reasoned that the plain language of

§ 3624(e) tolls supervised release for all terms of imprisonment

related   to   a   conviction    without     exception,      and    that     holding

otherwise would run contrary to the purpose of supervised release,

which is designed to help the offender make a “transition back into

the community.”       Jackson, at *10-11; see also United States v.

Jeanes, 150 F.3d 483, 485 (5th Cir. 1998)(discussing policy goals

of supervised release).

            Contreras-Arevalo         suggests       that   there      would        be

administrative      problems    if   the    “true”    expiration      date    of    an

                                        6
offender’s supervised release was not always readily known, but he

glosses over the fact that while incarcerated, he was not meeting

the goals of supervised release.           Contreras-Arevalo’s transition

back into the community was frustrated, and in all likelihood

undone, by his incarceration.      While in prison, he was necessarily

kept apart from the community, and away from the supervision of his

probation officers. This is precisely the situation that § 3624(e)

serves to correct, by tolling supervised release and aspiring to

ease offenders into free society by serving their supervised

release terms in full.

           When he returned to prison in 2001, Contreras-Arevalo had

not even served a year of his three-year term of supervised

release.   Under § 3624(e), his supervised release was tolled.

Thus, Contreras-Arevalo had more than two years remaining on the

supervised release term stemming from his 1999 conviction when he

was to be released on July 1, 2005.          The district court therefore

had jurisdiction   to    find   him   in    violation   of   his   supervised

release.

                                CONCLUSION

           Because Contreras-Arevalo was under supervised release

throughout the revocation process against him, we AFFIRM the

judgment of the district court.




                                      7